                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    ALBERTO MARTINEZ-NIETO,                       No. 4:17-CV-01181

                   Petitioner,                    (Judge Brann)

         v.                                     (Magistrate Judge Carlson)

    CLAIRE DOLL,

                   Respondent.

                                     ORDER

                                   MAY 10, 2019

        Alberto Martinez-Nieto filed this 28 U.S.C. § 2241 petition seeking a bond

hearing in light of his prolonged detention in custody pending the outcome of his

immigration removal proceedings.1 Respondent filed a notice with the Court stating

that Martinez-Nieto has been given a bond hearing in accordance with Guerrero-

Sanchez v. Warden York Cty. Prison, 905 F.3d 208 (3d Cir. 2018).2 On March 26,

2019, Magistrate Judge Martin C. Carlson issued a Report and Recommendation

recommending that this Court deny as moot Martinez-Nieto’s petition, as he has

received his requested relief.3 No timely objections were filed to this Report and

Recommendation.



1
     Docs. 1, 7.
2
     Doc. 9.
3
     Doc. 10.
       Where no objection is made to a report and recommendation, this Court will

review the recommendation only for clear error.4 Regardless of whether timely

objections are made, district courts may accept, reject, or modify—in whole or in

part—the findings or recommendations made by the magistrate judge.5 After

reviewing the record, the Court finds no clear error in Magistrate Judge Carlson’s

conclusion that Martinez-Nieto’s petition was mooted as a consequence of the bond

hearing that he was provided. Consequently, IT IS HEREBY ORDERED that:

       1.      Magistrate Judge Martin C. Carlson’s Report and Recommendation

               (Doc. 10) is ADOPTED;

       2.      Martinez-Nieto’s 28 U.S.C. § 2241 petition (Doc. 1) is DENIED as

               moot, and without prejudice to Martinez-Nieto’s right to file a separate

               action challenging the immigration judge’s bond determination; and

       3.      The Clerk of Court is directed to CLOSE this case.



                                                   BY THE COURT:


                                                   s/ Matthew W. Brann
                                                   Matthew W. Brann
                                                   United States District Judge


4
    Fed. R. Civ. P. 72(b), advisory committee notes; see Henderson v. Carlson, 812 F.2d 874, 878
    (3d Cir. 1987) (explaining that court should in some manner review recommendations
    regardless of whether objections were filed).
5
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
                                               2
